Citation Nr: 0601612	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-44 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1949 to April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2005, the veteran testified at 
a personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The evidence demonstrates the veteran's bilateral hearing 
loss was not incurred as a result of noise exposure during 
active service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA as it applies to his 
claim by correspondence dated in May 2004.  His service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

VA regulations provide that where a veteran served 90 days or 
more of continuous active military service and certain 
chronic diseases, including organic diseases of the nervous 
system, become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of hearing loss.  The 
veteran's March 1953 separation examination revealed hearing 
acuity of 15/15 on whispered voice testing.  Service records 
show he was awarded the Korean Service Medal; however, there 
is no evidence of any combat service.  In statements and 
personal hearing testimony the veteran asserted his hearing 
loss was incurred as a result of exposure to aircraft noise 
in his duties as an aviation electrician.  

Private audiological evaluation in June 1998 revealed, pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
15
LEFT
10
10
35
25
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.

Private audiological evaluation in March 2000 revealed, pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
25
20
LEFT
15
15
35
25
35

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.

Private medical records dated in June 1998 from the veteran's 
audiologist, D.E.R., Ph.D., noted the veteran reported 
progressive hearing loss and increasing communicative 
difficulties.  It was also noted that he reported an early 
history of noise exposure, at approximately 16 years of age, 
while working as a newspaper employee near the printers and 
recalled having significantly diminished hearing for at least 
half an hour on the walk from the factory to his home.  The 
diagnosis was mild high frequency hearing loss, slightly 
worse in the left than the right.

In correspondence dated in April 2004 Dr. D.E.R. reported 
that audiologic evaluation was last obtained in March 2000.  
It was also noted that "[t]he degree, nature and 
configuration of this hearing loss are most consistent with 
individuals reporting previous noise exposure, consistent 
with [the veteran's] history, particularly that associated 
with his military duty, which for many years required him to 
work in and around aircraft."

VA medical records dated in April 2005 show the veteran 
reported a gradual hearing loss over the previous ten years.  
He stated he was exposed to aircraft noise without hearing 
protection and that he had no pre-service or post-service 
noise exposure.  The examiner noted mild bilateral 
sensorineural hearing loss without opinion as to etiology.  

On VA authorized audiological evaluation in August 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
30
30
LEFT
30
25
40
35
40

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 86 percent in the left ear.  
The diagnoses included mild bilateral sensorineural hearing 
loss.  It was noted the veteran reported a three and a half 
year history of noise exposure during service and post-
service exposure for three years working as an aviation 
electrician.  He denied pre-service noise exposure and 
reported he had been required to wear earplugs in his post-
service employment as an aviation electrician.  He denied any 
other post-service noise and stated he had worked in an 
office environment.  The examiner stated the veteran's 
audiometric evaluations from June 1998, March 2000, and March 
2003 revealed mild sensorineural hearing loss consistent with 
presbycusis or age related hearing loss and that with the 
present findings his hearing loss was more likely related to 
presbycusis first noted in June 1998.  It was noted that the 
"overall configuration of hearing acuity appears 
inconsistent with noise induced hearing loss due to overall 
gradual slope of audiogram [findings], especially in 
consideration of the mild nature of the hearing loss."  In a 
subsequent addendum to the report the examiner stated it was 
unlikely the veteran's hearing loss was related to his 
military noise exposure.

Based upon the evidence of record, the Board finds the 
veteran's present bilateral hearing loss was not incurred as 
a result of noise exposure during active service.  Although 
the April 2004 private examiner's opinion related the 
veteran's hearing loss to his military noise exposure, it was 
the opinion of the August 2005 VA audiologist that it was 
unlikely that his hearing loss was related to service.  While 
both examiners base their nexus opinions upon the nature of 
the audiometric findings, the Board finds the August 2005 VA 
examiner's opinion is persuasive due to the apparent 
thoroughness of the examination and review of the complete 
record.  The Board further finds the April 2004 opinion 
warrants a lesser degree of probative weight because no 
explanation was provided to distinguish the presumed military 
noise exposure from the pre-service industrial noise exposure 
identified in June 1998 as having caused significantly 
diminished hearing.  Therefore, entitlement to service 
connection for bilateral hearing loss is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


